                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


TONI CHAVES,                                      §
                                                  §
                   Plaintiff,                     §                 SA-19-CV-00861-ESC
                                                  §
vs.                                               §
                                                  §
COGENT MEDICAL LABORATORY,                        §
LLC,                                              §
                                                  §
                   Defendant.                     §

                                              ORDER

       Before the Court is the above-styled cause of action. The record reflects that the Court

granted the motion to withdraw filed by Defendant’s counsel on February 18, 2020 [#27]. The

Order explained that Defendant, as an LLC, is unable to represent itself pro se in this lawsuit and

gave Defendant a deadline of March 18, 2020 to file an advisory indicating whether it had

obtained substitute counsel. The deadline has passed, and the Court has neither received an

advisory nor has new counsel made an appearance on behalf of Defendant. Plaintiff is therefore

directed to move for a Clerk’s entry of default against Defendant or voluntarily dismiss this case.

A failure to do so will result in the Court’s dismissal of this action for want of prosecution.

       IT IS THEREFORE ORDERED that Plaintiff move for a clerk’s entry of default on or

before April 22, 2020.

       SIGNED this 9th day of April, 2020.




                                       ELIZABETH S. ("BETSY") CHESTNEY
                                       UNITED STATES MAGISTRATE JUDGE
